The only question we are called upon to determine on this appeal relates to the action of the trial court in granting a new trial. The court charged the jury that plaintiff could recover no more than $100 and interest, and the jury, in disregard of the instruction, brought in a verdict for $541.75 (almost five times the amount permitted under the instruction), and the trial court properly set the verdict aside.
It is essential to an orderly administration of justice, that juries should obey the instructions of the court. If the court is in error in giving instructions, the jury should, nevertheless, obey the instructions, and the injured party would have recourse by appeal to the Supreme Court, or this court, which are the proper forums to pass upon the actions of the trial court. Fleming  Hines v. L.  N. R. R. Co., 148 Ala. 527,41 So. 683.
The judgment appealed from is affirmed.
Affirmed.